        Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 1 of 27



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                           MIDLAND-ODESSA DIVISION


RICHARD LOGAN, Individually and On         Case No.: 7:19-CV-217
Behalf of All Others Similarly Situated,

                            Plaintiff,     CLASS ACTION COMPLAINT FOR
                                           VIOLATIONS OF THE FEDERAL
              v.                           SECURITIES LAWS

PROPETRO HOLDING CORP., DALE
REDMAN, JEFFREY SMITH, IAN                 JURY TRIAL DEMANDED
DENHOLM, SPENCER D. ARMOUR, III,
SCHUYLER E. COPPEDGE, STEPHEN
HERMAN, MATTHEW H. HIMLER,
PETER LABBAT, GOLDMAN, SACHS &
CO., BARCLAYS CAPITAL INC.,
CREDIT SUISSE SECURITIES (USA)
LLC, J.P. MORGAN SECURITIES LLC,
EVERCORE GROUP L.L.C., RBC
CAPITAL MARKETS, LLC, PIPER
JAFFRAY & CO., RAYMOND JAMES &
ASSOCIATES, INC., DEUTSCHE BANK
SECURITIES INC., JOHNSON RICE &
COMPANY L.L.C., and TUDOR,
PICKERING, HOLT & CO. SECURITIES,
INC.,

                            Defendants.
            Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 2 of 27



       Plaintiff Richard Logan (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by ProPetro

Holding Corp. (“ProPetro” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by ProPetro; and (c) review of other publicly available information

concerning ProPetro.

                       NATURE OF THE ACTION AND OVERVIEW
       1.      This is a class action on behalf of persons and entities that: a) purchased or

otherwise acquired ProPetro securities pursuant and/or traceable to the Company’s false and/or

misleading registration statement and prospectus (collectively, the “Registration Statement”)

issued in connection with the Company’s March 2017 initial public offering (“IPO” or the

“Offering”); and/or b) purchased or otherwise acquired ProPetro securities between March 17,

2017 and August 8, 2019, inclusive (the “Class Period”). Plaintiff pursues claims against the

Defendants, under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange

Act of 1934 (the “Exchange Act”).
       2.      ProPetro is an oilfield services company that provides hydraulic fracturing and

complementary services to leading upstream oil and gas companies engaged in the exploration

and production of North American unconventional oil and natural gas resources.

       3.      On March 20, 2017, the Company filed its prospectus on Form 424B4 with the

SEC, which forms part of the Registration Statement. In the IPO, the Company sold 25 million

shares of common stock at a price of $14.00 per share. The Company received proceeds of

approximately $175 million from the Offering, net of underwriting discounts and commissions.

The proceeds from the IPO were purportedly to be used for repayment of certain loans, for the

purchase of additional hydraulic fracturing units, and for general corporate purposes.



                                    CLASS ACTION COMPLAINT
                                               1
            Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 3 of 27



       4.      On August 8, 2019, after the market closed, the Company issued a press release

delaying its second quarter earnings conference call and quarterly report, citing an ongoing

review by its audit committee. In a Form 8-K filed with the SEC on the same day, the Company

stated that the review concerned, among other things, expense reimbursements and certain

transactions involving related parties or potential conflicts of interest. The Form 8-K also stated

that approximately $370,000 had been improperly reimbursed to members of senior

management. Moreover, the Company expected to report a material weakness in its internal

control over disclosure.

       5.      On this news, the Company’s share price fell $4.59 per share, or over 26%, to

close at $12.75 per share on August 9, 2019, on unusually high trading volume.

       6.      By the commencement of this action, ProPetro stock was trading as low as $11.44

per share, a nearly 18% decline from the $14 per share IPO price.

       7.      The Registration Statement was false and misleading and omitted to state material

adverse facts. Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company’s executive officers were improperly reimbursed for certain expenses; (2) that the

Company had engaged in certain undisclosed transactions with related parties; (3) that the

Company lacked adequate disclosure controls and procedures; (4) that the Company lacked

effective internal control over financial reporting; and (5) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects, were

materially misleading and/or lacked a reasonable basis.

       8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE
       9.      The claims asserted herein arise under and pursuant to Sections 11 and 15 of the



                                   CLASS ACTION COMPLAINT
                                              2
            Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 4 of 27



Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act

(15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

§ 240.10b-5).

        10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the

Exchange Act (15 U.S.C. § 78aa).

        11.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). The Company’S principal executive

offices are located in this district.

        12.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
        13.     Plaintiff Richard Logan, as set forth in the accompanying certification,

incorporated by reference herein, purchased ProPetro securities during the Class Period, pursuant

and/or traceable to the Registration Statement issued in connection with the Company’s IPO, and

suffered damages as a result of the federal securities law violations and false and/or misleading
statements and/or material omissions alleged herein.

        14.     Defendant ProPetro is incorporated under the laws of Delaware with its principal

executive offices located in Midland Texas. ProPetro’s common stock trades on the New York

Stock Exchange (“NYSE”) under the symbol “PUMP.”

        15.     Defendant Dale Redman (“Redman”) was, at all relevant times, the Chief

Executive Officer (“CEO”) and a Director of the Company, and signed or authorized the signing

of the Company’s Registration Statement filed with the SEC.

        16.     Defendant Jeffrey Smith (“Smith”) was, at all relevant times, the Chief Financial

Officer (“CFO”) of the Company, and signed or authorized the signing of the Company’s



                                        CLASS ACTION COMPLAINT
                                                   3
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 5 of 27



Registration Statement filed with the SEC.

       17.    Defendant Ian Denholm (“Denholm”) was, at all relevant times, the Chief

Accounting Officer (“CAO”) of the Company.

       18.    Defendants Redman, Smith, and Denholm (collectively the “Individual

Defendants”), because of their positions with the Company, possessed the power and authority to

control the contents of the Company’s reports to the SEC, press releases and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market.

The Individual Defendants were provided with copies of the Company’s reports and press

releases alleged herein to be misleading prior to, or shortly after, their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to, and were

being concealed from, the public, and that the positive representations which were being made

were then materially false and/or misleading. The Individual Defendants are liable for the false

statements pleaded herein.

       19.    Defendant Spencer D. Armour, III (“Armour”) was a director of the Company and

signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

       20.    Defendant Schuyler E. Coppedge (“Coppedge”) was a director of the Company

and signed or authorized the signing of the Company’s Registration Statement filed with the

SEC.

       21.    Defendant Stephen Herman (“Herman”) was a director of the Company and

signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

       22.    Defendant Matthew H. Himler (“Himler”) was a director of the Company and

signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

       23.    Defendant Peter Labbat (“Labbat”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statement filed with the SEC.

       24.    Defendants Redman, Smith, Armour, Coppedge, Herman, Himler, and Labbat are



                                  CLASS ACTION COMPLAINT
                                             4
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 6 of 27



collectively referred to hereinafter as the “Securities Act Individual Defendants.”

       25.     Defendant Goldman, Sachs & Co. (“Goldman Sachs”) served as an underwriter

for the Company’s IPO.

       26.     Defendant Barclays Capital Inc. (“Barclays”) served as an underwriter for the

Company’s IPO.

       27.     Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) served as an

underwriter for the Company’s IPO.

       28.     Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) served as an underwriter

for the Company’s IPO.

       29.     Defendant Evercore Group L.L.C. (“Evercore”) served as an underwriter for the

Company’s IPO.

       30.     Defendant RBC Capital Markets, LLC (“RBC Capital”) served as an underwriter

for the Company’s IPO.

       31.     Defendant Piper Jaffray & Co. (“Piper Jaffray”) served as an underwriter for the

Company’s IPO.

       32.     Defendant Raymond James & Associates, Inc. (“Raymond James”) served as an

underwriter for the Company’s IPO.

       33.     Defendant Deutsche Bank Securities Inc. (“Deutsche”) served as an underwriter

for the Company’s IPO.

       34.     Defendant Johnson Rice & Company L.L.C. (“Johnson”) served as an underwriter

for the Company’s IPO.

       35.     Defendant Tudor, Pickering, Holt & Co. Securities, Inc. (“Tudor”) served as an

underwriter for the Company’s IPO.

       36.     Defendants Goldman Sachs, Barclays, Credit Suisse, J.P. Morgan, Evercore, RBC

Capital, Piper Jaffray, Raymond James, Deutsche, Johnson, and Tudor are collectively referred

to hereinafter as the “Underwriter Defendants.”




                                   CLASS ACTION COMPLAINT
                                              5
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 7 of 27



                               SUBSTANTIVE ALLEGATIONS

                                           Background

       37.     ProPetro is an oilfield services company that provides hydraulic fracturing and

complementary services to leading upstream oil and gas companies engaged in the exploration

and production of North American unconventional oil and natural gas resources.
                            The Company’s False and/or Misleading
                             Registration Statement and Prospectus

       38.     On May 13, 2017, the Company filed its final amendment to the Registration

Statement with the SEC on Form S-1/A, which forms part of the Registration Statement. The

Registration Statement was declared effective on March 16, 2017.
       39.     On March 20, 2017, the Company filed its prospectus on Form 424B4 with the

SEC, which forms part of the Registration Statement. In the IPO, the Company sold 25 million

shares of common stock at a price of $14.00 per share. The Company received proceeds of

approximately $175 million from the Offering, net of underwriting discounts and commissions.

The proceeds from the IPO were purportedly to be used for repayment of certain loans, for the

purchase of additional hydraulic fracturing units, and for general corporate purposes.

       40.     The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material facts or omitted to state other facts necessary to make the

statements made not misleading, and was not prepared in accordance with the rules and

regulations governing its preparation.

       41.     Under applicable SEC rules and regulations, the Registration Statement was

required to disclose known trends, events or uncertainties that were having, and were reasonably

likely to have, an impact on the Company’s continuing operations.

       42.     Regarding a policy governing the review of related party transactions, the

Registration Statement stated, in relevant part:
       Our board of directors will adopt a code of business conduct and ethics in
       connection with the completion of this offering that will provide that the board of
       directors or its authorized committee will review on at least a quarterly basis all



                                    CLASS ACTION COMPLAINT
                                               6
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 8 of 27



       transactions with related persons that are required to be disclosed under SEC rules
       and, when appropriate, initially authorize or ratify all such transactions. In
       connection with this offering, we will establish an audit committee consisting
       solely of independent directors whose functions will be set forth in the audit
       committee charter. We anticipate that one of the audit committee's functions will
       be to review and approve all relationships and transactions in which we and our
       directors, director nominees and executive officers and their immediate family
       members, as well as holders of more than 5% of any class of our voting securities
       and their immediate family members, have a direct or indirect material interest.
       We anticipate that such policy will be a written policy included as part the audit
       committee charter that will be implemented by the audit committee and in the
       Code of Business Conduct and Ethics that our board of directors will adopt prior
       to the completion of this offering.

              The code of business conduct and ethics will provide that, in determining
       whether or not to recommend the initial approval or ratification of a transaction
       with a related person, the board of directors or its authorized committee should
       consider all of the relevant facts and circumstances available, including (if
       applicable) but not limited to: (i) whether there is an appropriate business
       justification for the transaction; (ii) the benefits that accrue to us as a result of the
       transaction; (iii) the terms available to unrelated third parties entering into similar
       transactions; (iv) the impact of the transaction on a director's independence (in the
       event the related person is a director, an immediate family member of a director
       or an entity in which a director or an immediate family member of a director is a
       partner, shareholder, member or executive officer); (v) the availability of other
       sources for comparable services; (vi) whether it is a single transaction or a series
       of ongoing, related transactions; and (vii) whether entering into the transaction
       would be consistent with the code of business conduct and ethics.

       43.     Moreover, as to internal control over financial reporting, the Registration

Statement stated, in relevant part:
       The requirements of being a public company, including compliance with the
       reporting requirements of the Exchange Act and the requirements of the
       Sarbanes-Oxley Act and the NYSE, may strain our resources, increase our
       costs and distract management, and we may be unable to comply with these
       requirements in a timely or cost-effective manner.

             As a public company, we will need to comply with new laws, regulations
       and requirements, certain corporate governance provisions of the Sarbanes-Oxley
       Act of 2002, related regulations of the SEC and the requirements of the NYSE,
       with which we are not required to comply as a private company.

                                                ***

       We will be required to comply with certain provisions of Section 404 of the
       Sarbanes-Oxley Act as early as our fiscal year ending December 31, 2018.



                                      CLASS ACTION COMPLAINT
                                                 7
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 9 of 27



       Section 404 requires that we document and test our internal control over financial
       reporting and issue management's assessment of our internal control over
       financial reporting. This section also requires that our independent registered
       public accounting firm opine on those internal controls upon becoming a large
       accelerated filer, as defined in the SEC rules, or otherwise ceasing to qualify as an
       emerging growth company under the JOBS Act. We are evaluating our existing
       controls against the standards adopted by the Committee of Sponsoring
       Organizations of the Treadway Commission. During the course of our ongoing
       evaluation and integration of the internal control over financial reporting, we may
       identify areas requiring improvement, and we may have to design enhanced
       processes and controls to address issues identified through this review. For
       example, we anticipate the need to hire additional administrative and accounting
       personnel to conduct our financial reporting.

              We cannot be certain at this time that we will be able to successfully
       complete the procedures, certification and attestation requirements of Section 404
       or that we or our independent registered public accounting firm will not identify
       material weaknesses in our internal control over financial reporting. If we fail to
       comply with the requirements of Section 404 or if we or our independent
       registered public accounting firm identify and report such material weaknesses,
       the accuracy and timeliness of the filing of our annual and quarterly reports may
       be materially adversely affected and could cause investors to lose confidence in
       our reported financial information, which could have a negative effect on the
       stock price of our common stock. In addition, a material weakness in the
       effectiveness of our internal control over financial reporting could result in an
       increased chance of fraud and the loss of customers, reduce our ability to obtain
       financing and require additional expenditures to comply with these requirements,
       each of which could have a material adverse effect on our business, results of
       operations and financial condition.

       44.     The Registration Statement was materially false and misleading and omitted to
state: (1) that the Company’s executive officers were improperly reimbursed for certain

expenses; (2) that the Company had engaged in certain undisclosed transactions with related

parties; (3) that the Company lacked adequate disclosure controls and procedures; (4) that the

Company lacked effective internal control over financial reporting; and (5) that, as a result of the

foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects, were materially misleading and/or lacked a reasonable basis.
                               Materially False and Misleading
                          Statements Issued During the Class Period

       45.     The Class Period begins on March 17, 2017. On that day, the Company’s stock




                                   CLASS ACTION COMPLAINT
                                              8
         Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 10 of 27



began trading on the NYSE.

       46.    On March 27, 2018, the Company filed its annual report on Form 10-K for the

period ended December 31, 2017 (the “2017 10-K”). Therein, the Company reported $981.86

million revenue and $12.61 million net income.

       47.    Under “Controls and Procedures,” the 2017 10-K stated, in relevant part:
       [O]ur principal executive officer, principal financial officer and principal
       accounting officer concluded that our disclosure controls and procedures were
       effective at the reasonable assurance level as of December 31, 2017.

       Management’s Report on Internal Control over Financial Reporting

       We are required to comply with the SEC’s rules implementing Section 302 of the
       Sarbanes-Oxley Act of 2002, which requires our management to certify financial
       and other information in our quarterly and annual reports and provide an annual
       management report on the effectiveness of our internal control over financial
       reporting. We will not be required to make our first assessment of our internal
       control over financial reporting until the year of our second annual report required
       to be filed with the SEC.

       Our independent registered public accounting firm is not yet required to formally
       attest to the effectiveness of our internal controls over financial reporting, and will
       not be required to do so for as long as we are an “emerging growth company”
       pursuant to the provisions of the JOBS Act.

       48.    Regarding related party transactions, the 2017 10-K incorporated by reference the

information from the 2018 proxy statement, which stated:
       We lease our corporate offices from South Midkiff Partners LLC, an entity owned
       jointly by Dale Redman, David Sledge, Spencer Armour and Jeff Smith, pursuant
       to a five-year lease agreement with a five-year extension option requiring a base
       rent of $72,000 per year. We also lease five properties adjacent to the corporate
       office from South Midkiff Partners LLC with annual base rents of $30,000,
       $30,000, $90,000, $90,000 and $180,000.

       We paid Dale Redman, our Chief Executive Officer, $265,278 for the year ended
       December 31, 2017, for reimbursement of costs incurred through use of his
       aircraft.

       We rent certain flowback equipment from PD Properties, an entity jointly owned
       by Dale Redman, our Chief Executive Officer. For the year ended December 31,
       2017, we paid $192,000 under this lease.




                                   CLASS ACTION COMPLAINT
                                              9
         Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 11 of 27



       We lease a property adjacent to our corporate headquarters from Industrial Loop
       Partners, LLC, an entity wholly owned by an affiliate of Bandera Ventures. For
       the year ended December 31, 2017, we paid $335,194 under the lease. The lease
       has a remaining term of approximately six years. Mr. Blackwell, one of our
       directors, through his approximately 33% interest in Bandera Ventures, may be
       deemed an indirect beneficiary of this lease.

       Jordan Frosch is a corporate sales manager for the company and the son-in-law of
       Dale Redman. Mr. Frosch received total compensation of approximately $438,212
       for his services for the year ended December 31, 2017.

                                              ***

       Policies and Procedures for Related Party Transactions

       Any request for us to enter into a transaction with an executive officer, director,
       principal stockholder or any of such persons' immediate family members or
       affiliates, among others, in which the amount involved exceeds $120,000, must
       first be presented to our audit committee for review, consideration and approval.
       All of our directors and executive officers are required to report to the audit
       committee chair any such related person transaction. In approving or rejecting the
       proposed agreement, our audit committee shall consider the facts and
       circumstances available and deemed relevant to the audit committee, including,
       but not limited to, whether the transaction is on terms comparable to those that
       could be obtained in arm's-length dealings with an unrelated third party, the extent
       of the related party's interest in the transaction and the conflicts of interest and
       corporate opportunity provisions of our certificate of incorporation. If we should
       discover related person transactions that have not been approved, the audit
       committee will be notified and will determine the appropriate action, including
       ratification, revision or termination of such transaction.

       49.    On March 1, 2019, the Company filed its annual report on Form 10-K for the

period ended December 31, 2018 (the “2018 10-K”). Therein, the Company reported $1.7 billion

revenue and $173.9 million net income. As to disclosure controls and procedures, the report

stated that the CEO, CFO, and CAO had concluded that the Company’s “disclosure controls and

procedures were effective at the reasonable assurance level as of December 31, 2018.”

Moreover, the report stated that “management’s assessment is that ProPetro Holding Corp.

maintained effective internal control over financial reporting as of December 31, 2018.”

       50.    Regarding related party transactions, the 2018 10-K incorporated by reference the

information from the 2019 proxy statement, which stated:




                                  CLASS ACTION COMPLAINT
                                             10
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 12 of 27



       We lease our corporate offices from PD Properties, an entity owned by Dale
       Redman, pursuant to a five-year lease agreement with a five-year extension option
       requiring a base rent of $72,000 per year. We also lease five properties adjacent to
       the corporate office from South Midkiff Partners LLC, an entity owned jointly by
       Dale Redman, David Sledge, Spencer Armour and Jeff Smith, with annual base
       rents of $30,000, $30,000, $90,000, $90,000 and $180,000.

       We paid Dale Redman, our Chief Executive Officer, $393,034 for the year ended
       December 31, 2018, for reimbursement of costs incurred through use of his
       aircraft.

       We rent certain flowback equipment from PD Properties, an entity owned by Dale
       Redman, our Chief Executive Officer. For the year ended December 31, 2017, we
       paid $192,000 under this lease.

       We lease a property adjacent to our corporate headquarters from Industrial Loop
       Partners, LLC, an entity wholly owned by an affiliate of Bandera Ventures. For
       the year ended December 31, 2018, we paid $345,250 under the lease. The lease
       has a remaining term of approximately six years. Mr. Blackwell, one of our
       directors, through his approximately 33% interest in Bandera Ventures, may be
       deemed an indirect beneficiary of this lease.

       Jordan Frosch is our Sales Manager and the son-in-law of Dale Redman.
       Mr. Frosch received total compensation of approximately $530,511 for his
       services for the year ended December 31, 2018.

       Sam Sledge is our Investor Relations Director and the son of David Sledge. Sam
       Sledge received total compensation of approximately $717,481 for his services
       for the year ended December 31, 2018.

       Morgan Stovall is our Corporate Controller and the daughter of Jeffrey Smith.
       Ms. Stovall received total compensation of approximately $338,873 for her
       services for the year ended December 31, 2018.

       51.     On May 7, 2019, the Company announced its first quarter 2019 financial results,

reporting $546.2 million revenue and $69.8 million net income. Moreover, regarding fleet

expansion in, the press release stated, in relevant part:
       Operational Highlights and Fleet Expansion

       As previously announced, ProPetro expanded its fracturing capacity by 510,000
       HHP, representing 8 fleets and related pump down equipment, through its
       transaction with Pioneer. This transaction increased the Company’s total capacity
       to 1,415,000 HHP. Effective utilization of the Company’s fracturing assets during
       the first quarter of 2019 was 27.0 fleets. ProPetro expects effective utilization in
       the second quarter of 2019 to be approximately 26.0 fleets.



                                     CLASS ACTION COMPLAINT
                                                11
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 13 of 27



        The Company also plans to build and deploy two electrically
        powered DuraStim (for further information, see “The DuraStim Difference”
        section later in this release) fleets by the end of 2019. Each of these fleets consists
        of 36,000 HHP and related power equipment. Both of these fleets will be
        deployed to existing customers under dedicated agreements.

        During the quarter the Company also expanded its cementing operation by
        deploying one additional unit, bringing total current cementing capacity to 21
        units. Also, as previously announced, ProPetro plans to organically expand its
        cementing operation by 3 additional units this year as well as organically expand
        its coil tubing capacity by 1 additional unit.

                                                ***

        The DuraStim Difference

        Designed by AFGlobal Corporation’s (“AFGlobal”) Pressure Pumping
        Technologies group, the DuraStim frac pump, at 6,000 HHP, offers the equivalent
        of three times the effective horsepower of a conventional frac unit, while
        operating at approximately 10% of the cyclic rate.

        52.     On June 28, 2019, the Company announced revised agreements with AFGlobal,

stating in a press release, in relevant part:
       ProPetro Revises Previous Agreements with AFGlobal and Agrees to Purchase
        One Additional DuraStim® Fleet in 2019 in addition to Two Previously
        Announced, has Option to Purchase Up to Three Additional Fleets through End of
        2020

       Announces that XTO Energy Inc. and Diamondback Energy are Expected to
        Deploy First Electrically Powered DuraStim® Hydraulic Fracturing Fleets in
        Permian Basin

       Announces Purchase of First Two TM2500 Gas                             Turbines     to
        Power DuraStim® Fleets from Baker Hughes, a GE company

       Technology Expected to Significantly Reduce Costs and Create New Safety and
        Environmental Advantages for ProPetro Customers

        53.     The above statements identified in ¶¶45-52 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company’s executive officers were improperly reimbursed for certain expenses; (2) that the

Company had engaged in certain undisclosed transactions with related parties; (3) that the



                                      CLASS ACTION COMPLAINT
                                                 12
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 14 of 27



Company lacked adequate disclosure controls and procedures; (4) that the Company lacked

effective internal control over financial reporting; and (5) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects, were

materially misleading and/or lacked a reasonable basis.

                                   The Subsequent Disclosure
       54.       On August 8, 2019, after the market closed, the Company issued a press release

delaying its second quarter earnings conference call and quarterly report, citing an ongoing

review by its Audit Committee. In a Form 8-K filed with the SEC on the same day, the Company

stated that the review concerned, among other things, expense reimbursements and certain

transactions involving related parties or potential conflicts of interest. The Form 8-K also stated

that approximately $370,000 had been improperly reimbursed to members of senior management

since the Company’s initial public offering in 2017. Moreover, the Company expected to report a

material weakness in its internal control over disclosure.

       55.       Regarding the scope of the Audit Committee’s review, the Form 8-K stated, in

relevant part:
       The Audit Committee (the “Committee”) of the Company’s board of directors
       (the “Board”), with assistance of independent outside counsel and accounting
       advisors, is in the process of conducting an internal review which initially focused
       on the Company’s disclosure of agreements previously entered into by the
       Company with AFGlobal Corporation (“AFGlobal”) for the purchase of
       Durastim® hydraulic fracturing fleets and effective communications related
       thereto. The review was later expanded to, among other items, review expense
       reimbursements and certain transactions involving related parties or potential
       conflicts of interest. Substantial work related to the review has been completed to
       date, and the Committee expects to complete its review within the next 30
       days. The Company is also in the process of implementing improvements to
       address certain findings identified to date in the review.

       56.       Regarding the Committee’s findings, the Company stated, in relevant part:
       As previously announced by the Company on June 28, 2019, the Company
       entered into revised agreements with AFGlobal pursuant to which it agreed to
       purchase one additional Durastim® hydraulic fracturing fleet, in addition to its
       agreements to purchase two Durastim®hydraulic fracturing fleets that were
       entered into during the quarter ended March 31, 2019. The Company also
       secured an option to purchase up to three additional fleets exercisable through the



                                    CLASS ACTION COMPLAINT
                                               13
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 15 of 27



        end of 2020. These revised agreements amended and/or replaced previous
        contracts to purchase a total of six DuraStim® fleets, including four DuraStim®
        fleets that the Company committed to purchase in April 2019.

        As part of its review of internal controls, the Committee identified, due to
        inadequate documentation associated with the Company’s expense reimbursement
        practices, certain expenses reimbursed to members of senior management,
        including the chief executive officer and chief financial officer, that were
        incorrectly recorded as expenses of the Company and appropriately allocable to
        the officers individually. Each of these officers has reimbursed the Company in
        full for the identified amounts. The reimbursed amounts totaled approximately
        $370,000 since the Company’s initial public offering in 2017. Of the total
        amounts, approximately $346,000 were attributable to the chief executive officer
        and approximately $18,000 were attributable to the chief financial officer.

        Based on the review conducted to date, the Committee and management has not
        identified any failure to appropriately disclose related party transactions. The
        Committee and management have also not identified to date any items that would
        require revision or restatement of the Company’s historical financial statements.
        However, the review is continuing and there is no assurance that additional items
        will not be identified. The Company does not intend to provide additional updates
        on the results of the review until it is concluded or the Company determines that
        further disclosure is appropriate or necessary.

        57.     On this news, the Company’s share price fell $4.59 per share, or over 26%, to

close at $12.75 per share on August 9, 2019, on unusually high trading volume.

        58.     By the commencement of this action, ProPetro stock was trading as low as $11.44

per share, a nearly 18% decline from the $14 per share IPO price.

                              CLASS ACTION ALLEGATIONS
        59.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired ProPetro securities: a) issued in connection with the Company’s

IPO; and/or b) between March 17, 2017 and August 8, 2019, inclusive, and who were damaged

thereby (the “Class”). Excluded from the Class are Defendants, the officers and directors of the

Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a

controlling interest.




                                   CLASS ACTION COMPLAINT
                                              14
            Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 16 of 27



          60.   The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, ProPetro’s common shares actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of ProPetro common stock

were traded publicly during the Class Period on the NYSE. Record owners and other members

of the Class may be identified from records maintained by ProPetro or its transfer agent and may

be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

          61.   Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          62.   Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          63.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
          (a)   whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)   whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of ProPetro; and

          (c)   to what extent the members of the Class have sustained damages and the proper

measure of damages.

          64.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as



                                    CLASS ACTION COMPLAINT
                                               15
           Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 17 of 27



the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.



                                UNDISCLOSED ADVERSE FACTS
         65.      The market for ProPetro’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, ProPetro’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired ProPetro’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to ProPetro, and have been damaged thereby.

         66.      During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of ProPetro’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about ProPetro’s business, operations, and prospects as alleged herein.

         67.      At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about ProPetro’s financial well-being and prospects.           These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period



                                      CLASS ACTION COMPLAINT
                                                 16
            Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 18 of 27



resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                        LOSS CAUSATION
       68.        Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       69.        During the Class Period, Plaintiff and the Class purchased ProPetro’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                   SCIENTER ALLEGATIONS
       70.        As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by
virtue of their receipt of information reflecting the true facts regarding ProPetro, their control

over, and/or receipt and/or modification of ProPetro’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to

confidential proprietary information concerning ProPetro, participated in the fraudulent scheme

alleged herein.
                     APPLICABILITY OF PRESUMPTION OF RELIANCE
                         (FRAUD-ON-THE-MARKET DOCTRINE)

       71.        The market for ProPetro’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to




                                      CLASS ACTION COMPLAINT
                                                 17
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 19 of 27



disclose, ProPetro’s securities traded at artificially inflated prices during the Class Period. On

April 22, 2019, the Company’s share price closed at a Class Period high of $24.66 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of ProPetro’s securities and market

information relating to ProPetro, and have been damaged thereby.

       72.     During the Class Period, the artificial inflation of ProPetro’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about ProPetro’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of ProPetro and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       73.     At all relevant times, the market for ProPetro’s securities was an efficient market

for the following reasons, among others:

       (a)     ProPetro shares met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

       (b)     As a regulated issuer, ProPetro filed periodic public reports with the SEC and/or

the NYSE;

       (c)     ProPetro regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     ProPetro was followed by securities analysts employed by brokerage firms who



                                    CLASS ACTION COMPLAINT
                                               18
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 20 of 27



wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.        Each of these reports was publicly

available and entered the public marketplace.

       74.     As a result of the foregoing, the market for ProPetro’s securities promptly

digested current information regarding ProPetro from all publicly available sources and reflected

such information in ProPetro’s share price. Under these circumstances, all purchasers of

ProPetro’s securities during the Class Period suffered similar injury through their purchase of

ProPetro’s securities at artificially inflated prices and a presumption of reliance applies.

       75.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR
       76.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to



                                    CLASS ACTION COMPLAINT
                                               19
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 21 of 27



any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of ProPetro who knew that the statement was false when made.
                                        FIRST CLAIM
                          Violation of Section 11 of the Securities Act
                                   (Against All Defendants)

       77.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       78.     This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §
77k, on behalf of the Class, against the Defendants.

       79.     The Registration Statement for the IPO was inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

       80.     ProPetro is the registrant for the IPO. The Defendants named herein were

responsible for the contents and dissemination of the Registration Statement.

       81.     As issuer of the shares, ProPetro is strictly liable to Plaintiff and the Class for the

misstatements and omissions.
       82.     None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statement was true and without omissions of any material facts and were not misleading.

       83.     By reasons of the conduct herein alleged, each Section 11 Defendant violated,

and/or controlled a person who violated Section 11 of the Securities Act.

       84.     Plaintiff acquired ProPetro shares pursuant and/or traceable to the Registration

Statement for the IPO.

       85.     Plaintiff and the Class have sustained damages. The value of ProPetro common

stock has declined substantially subsequent to and due to the Defendants’ violations.



                                    CLASS ACTION COMPLAINT
                                               20
            Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 22 of 27



                                          SECOND CLAIM
                             Violation of Section 15 of the Securities Act
                          (Against the Securities Act Individual Defendants)

         86.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

         87.    This count is asserted against the Securities Act Individual Defendants and is

based upon Section 15 of the Securities Act.

         88.    The Securities Act Individual Defendants, by virtue of their offices, directorship,

and specific acts were, at the time of the wrongs alleged herein and as set forth herein,

controlling persons of ProPetro within the meaning of Section 15 of the Securities Act. The

Securities Act Individual Defendants had the power and influence and exercised the same to

cause ProPetro to engage in the acts described herein.

         89.    The Securities Act Individual Defendants’ positions made them privy to and

provided them with actual knowledge of the material facts concealed from Plaintiff and the

Class.

         90.    By virtue of the conduct alleged herein, the Securities Act Individual Defendants

are liable for the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages

suffered.
                                           THIRD CLAIM
                           Violation of Section 10(b) of The Exchange Act
                              and Rule 10b-5 Promulgated Thereunder
                          (Against ProPetro and the Individual Defendants)

         91.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

         92.    During the Class Period, the Company and the Individual Defendants carried out

a plan, scheme and course of conduct which was intended to and, throughout the Class Period,

did: (i) deceive the investing public, including Plaintiff and other Class members, as alleged

herein; and (ii) cause Plaintiff and other members of the Class to purchase ProPetro’s securities




                                      CLASS ACTION COMPLAINT
                                                 21
         Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 23 of 27



at artificially inflated prices. In furtherance of this unlawful scheme, plan and course of conduct,

the Company and the Individual Defendants, and each of them, took the actions set forth herein.

       93.     the Company and the Individual Defendants (i) employed devices, schemes, and

artifices to defraud; (ii) made untrue statements of material fact and/or omitted to state material

facts necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities in an effort to maintain artificially high market prices for ProPetro’s securities in

violation of Section 10(b) of the Exchange Act and Rule 10b-5.             The Company and the

Individual Defendants are sued either as primary participants in the wrongful and illegal conduct

charged herein or as controlling persons as alleged below.

       94.     The Company and the Individual Defendants, individually and in concert, directly

and indirectly, by the use, means or instrumentalities of interstate commerce and/or of the mails,

engaged and participated in a continuous course of conduct to conceal adverse material

information about ProPetro’s financial well-being and prospects, as specified herein.

       95.     These defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of ProPetro’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about ProPetro and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       96.     Each of the Individual Defendants’ primary liability, and controlling person

liability, arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s



                                      CLASS ACTION COMPLAINT
                                                 22
          Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 24 of 27



management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       97.     The Company and the Individual Defendants had actual knowledge of the

misrepresentations and/or omissions of material facts set forth herein, or acted with reckless

disregard for the truth in that they failed to ascertain and to disclose such facts, even though such

facts were available to them. Such defendants’ material misrepresentations and/or omissions

were done knowingly or recklessly and for the purpose and effect of concealing ProPetro’s

financial well-being and prospects from the investing public and supporting the artificially

inflated price of its securities. As demonstrated by the Company and the Individual Defendants’

overstatements and/or misstatements of the Company’s business, operations, financial well-

being, and prospects throughout the Class Period, these defendants, if they did not have actual

knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to obtain

such knowledge by deliberately refraining from taking those steps necessary to discover whether

those statements were false or misleading.

       98.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

ProPetro’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by the Company and the Individual

Defendants, or upon the integrity of the market in which the securities trades, and/or in the



                                    CLASS ACTION COMPLAINT
                                               23
           Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 25 of 27



absence of material adverse information that was known to or recklessly disregarded by the

Company and the Individual Defendants, but not disclosed in public statements by these

defendants during the Class Period, Plaintiff and the other members of the Class acquired

ProPetro’s securities during the Class Period at artificially high prices and were damaged

thereby.

        99.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that ProPetro was experiencing, which were not disclosed by the Company and the Individual

Defendants, Plaintiff and other members of the Class would not have purchased or otherwise

acquired their ProPetro securities, or, if they had acquired such securities during the Class

Period, they would not have done so at the artificially inflated prices which they paid.

        100.    By virtue of the foregoing, the Company and the Individual Defendants have

violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

        101.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                        FOURTH CLAIM
                          Violation of Section 20(a) of the Exchange Act
                               (Against the Individual Defendants)

        102.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        103.    The Individual Defendants acted as controlling persons of ProPetro within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control and did influence and control, directly or indirectly, the



                                    CLASS ACTION COMPLAINT
                                               24
         Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 26 of 27



decision-making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading. The Individual Defendants were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings and other statements alleged by Plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       104.    In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.

       105.    As set forth above, ProPetro and the Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By virtue of

their positions as controlling persons, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and other members of the Class suffered damages in connection with their purchases of

the Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays for relief and judgment, as follows:
       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.




                                   CLASS ACTION COMPLAINT
                                              25
        Case 7:19-cv-00217-DC Document 1 Filed 09/16/19 Page 27 of 27



                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.



Dated: September 16, 2019                   By: ____/s/ Joe Kendall______________
                                            Joe Kendall
                                            Texas Bar No. 11260700
                                            KENDALL LAW GROUP, PLLC
                                            3811 Turtle Creek Blvd., Suite 1450
                                            Dallas, Texas 75219
                                            Telephone: (214) 744-3000
                                            Facsimile: (214) 744-3015
                                            Email: jkendall@kendalllawgroup.com

                                            GLANCY PRONGAY & MURRAY LLP

                                            Lionel Z. Glancy
                                            Robert V. Prongay
                                            Lesley F. Portnoy
                                            Charles H. Linehan
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160

                                            Attorneys for Plaintiff Richard Logan




                                  CLASS ACTION COMPLAINT
                                             26
